                            Case 20-12602-BLS          Doc 23       Filed 10/15/20       Page 1 of 3



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                               Chapter 11

         RED REEF ALTERNATIVE INVESTMENTS, LLC and                            Case No. 20-12602 (BLS)
         EMERGENT CAPITAL, INC.,1
                                                                              (Joint Administration Pending)
                                Debtors.


                     NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

                  PLEASE TAKE NOTICE that the attorneys listed below enter their appearances (this “Notice

     of Appearance”) as counsel to certain holders of the 5.0% Senior Unsecured Convertible Notes due 2023

     (the “Convertible Noteholders”), pursuant to sections 342 and 1109(b) of title 11 of the United States

     Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rules 2002, 3017, 9007, and 9010 of the

     Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and request that all notices given or

     required to be given in the chapter 11 cases (collectively, the “Chapter 11 Cases”) of the above-

     captioned debtors and debtors-in-possession (collectively, the “Debtors”), and all papers served or

     required to be served in the Chapter 11 Cases, be given and served upon:

                   STROOCK & STROOCK                          YOUNG CONAWAY
                   & LAVAN LLP                                STARGATT & TAYLOR, LLP
                   Brett Lawrence                             Matthew B. Lunn
                   Matthew G. Garofalo                        Robert F. Poppiti, Jr.
                   Emily L. Kuznick                           1000 North King Street
                   180 Maiden Lane                            Wilmington, Delaware 19801
                   New York, New York 10038-4982              Telephone: (302) 571-6600
                   Telephone: (212) 806-5400                  Facsimile: (302) 571-1253
                   Facsimile: (212) 806-6006                  CM/ECF Noticing: bankfilings@ycst.com
                   Email: blawrence@stroock.com               Email: mlunn@ycst.com
                           mgarofalo@stroock.com                      rpoppiti@ycst.com
                           ekuznick@stroock.com



     1
       The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC (0302)
     and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases is 1200 North
     Federal Highway, Suite 200, Boca Raton, FL 33432.



27197263.1
                       Case 20-12602-BLS         Doc 23    Filed 10/15/20     Page 2 of 3



             PLEASE TAKE FURTHER NOTICE that the foregoing demand is not only for the notices

    and papers referred to in the sections of the Bankruptcy Code and the Bankruptcy Rules specified above,

    but also includes, without limitation, any and all orders and notices of any application, motion, petition,

    complaint, demand, request, or other pleading in the Chapter 11 Cases, whether formal or informal,

    whether written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

    electronically, or otherwise filed with or delivered to the Bankruptcy Clerk, Court, or Judge (as those

    terms are defined in Bankruptcy Rule 9001), which affects the Debtors or their property or the

    Convertible Noteholders.

             PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance, nor any later

    appearances, pleadings, proofs of claim, claims, or suits filed in the Chapter 11 Cases, shall be deemed

    or construed as a waiver: (i) of any rights of the Convertible Noteholders to (a) have final orders in any

    non-core matters entered only after de novo review by a District Judge, (b) trial by jury in any

    proceeding so triable in the Chapter 11 Cases or any case, controversy, or proceeding related to the

    Chapter 11 Cases, or (c) have the District Court withdraw the reference in any matter subject to

    mandatory or discretionary withdrawal; or (ii) of any other rights (including setoff and recoupment),

    claims, actions, and defenses of the Convertible Noteholders either in law or in equity, under any

    agreements or otherwise, all of which rights, claims, actions, and defenses are expressly reserved.




27197263.1



                                                     2
                     Case 20-12602-BLS   Doc 23    Filed 10/15/20     Page 3 of 3



     Dated: October 15, 2020             YOUNG CONAWAY STARGATT & TAYLOR, LLP
            Wilmington, Delaware
                                         /s/ Matthew B. Lunn
                                         Matthew B. Lunn (No. 4119)
                                         Robert F. Poppiti, Jr. (No. 5052)
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         Email: mlunn@ycst.com
                                                 rpoppiti@ycst.com

                                         -and-

                                         STROOCK & STROOCK & LAVAN LLP
                                         Brett Lawrence
                                         Matthew G. Garofalo
                                         Emily L. Kuznick
                                         180 Maiden Lane
                                         New York, New York 10038-4982
                                         Telephone: (212) 806-5400
                                         Facsimile: (212) 806-6006
                                         Email: blawrence@stroock.com
                                                 mgarofalo@stroock.com
                                                 ekuznick@stroock.com

                                         Attorneys for the Convertible Noteholders




27197263.1



                                             3
